                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


Trustees for the IBEW, LOCAL NO. 1,               )
HEAL TH AND WELFARE FUND, et al.,                 )
                                                  )
         Plaintiffs,                              )
                                                  )
          vs.                                     )          Case No. 4:08CV1867 RLW
                                                  )
MAXIMUM COMMUNICATIONS, INC.                      )
d/b/a COMMWORLD OF ST. LOUIS,                     )
                                                  )
          Defendant.                              )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs' Motion for Revival of Judgment. (ECF No.

24).

                                        BACKGROUND

       On May 5, 2009, this Court entered a Default Judgment in favor of Plaintiffs and against

Defendant in the amount of $112,790.46 (ECF No. 24-1 at 1-2). On July 10, 2009, Plaintiffs filed

garnishment on Defendant's bank account with National City Bank. (ECF No. 24-1 at 3-4). On

July 27, 2009, Plaintiffs filed a Registration of Foreign Judgment in the Circuit Court of St. Louis

County, State of Missouri, Twenty-First Judicial Circuit. (ECF No. 24-1 at 5-12). On August 3,

2009, Plaintiffs filed a Registration of Foreign Judgment in the Circuit Court of St. Louis City,

State of Missouri, Twenty-Second Judicial Circuit.      (ECF No. 24-1 at 13-21).       The Default

Judgment remains unsatisfied. (ECF No. 24, ,-is). This Motion for Revival of Judgment was

filed on May 14, 2019 (ECF No. 24).

                                          DISCUSSION

       Defendant argues that the Motion for Revival of Judgment (ECF No. 24) was untimely
                                                 1
because it was filed more than ten years after the Judgment was entered.              (ECF No. 35).

Defendant asserts, "Plaintiffs appear to be attempting to claim that the registration of the Judgment

entered in this case in the Circuit Court of St. Louis County and then Circuit Court of the City of

St. Louis revived the judgment in the United States District Court for the Eastern District of

Missouri. That simply isn't consistent with Rule 74.09 of the Missouri Rules of Civil Procedure,

RS.Mo. §516.350, or the case law discussed above." (ECF No. 35, iJ12 (referencing Luck Leung

v. Tuen Fu, 241 S.W.3d 838 (Mo. App. 2007) and Walnut Grove Products v. Schnell, 659 S.W.2d

6 (Mo. App. 1983)). Thus, Defendant claims Plaintiffs were required to file their Motion to

Revive Judgment within ten years from the date the Judgment was entered in this case, May 5,

2009. (ECF No. 35, iJ13).

       The Court holds that the language of the Missouri statute and the case law contradicts

Defendant's position. The text of Missouri Supreme Court Rule 74.09 and R.S. Mo. §516.350 do

not require the revival of judgment occur in the same court in which the original judgment was

entered:

       Every judgment, order or decree of any court of record of the United States, or of
       this or any other state, territory or country, except for any judgment, order, or decree
       awarding child support or maintenance or dividing pension, retirement, life
       insurance, or other employee benefits in connection with a dissolution of marriage,
       legal separation or annulment which mandates the making of payments over a
       period of time or payments in the future, shall be presumed to be paid and satisfied
       after the expiration of ten years from the date of the original rendition thereof, or if
       the same has been revived upon personal service duly had upon the defendant
       or defendants therein, then after ten years from and after such revival ...

R.S. Mo. §516.350 (emphasis added). The Missouri Court of Appeals likewise has noted that

registry of a foreign judgment revives the judgment in the Missouri Courts. See Leung v. Fu, 241

S.W.3d 838, 840 (Mo. Ct. App. 2007) ("The court found that when the foreign judgment was

registered, it was revived, or became a new judgment in the Missouri courts."). In addition, 28



                                                  2
U.S.C. § 1963, does not preclude revival of judgment in this case. 1 See Stanford v. Utley, 34 l

F .2d 265, 268 (8th Cir. 1965) (where plaintiff registered foreign (Mississippi District Court)

judgment in Missouri District Court, the "the Missouri federal registration equated with a new

Missouri federal judgment on the original Mississippi federal judgment").


         The Court holds that this Court's May 5, 2009 Judgment was revived when Plaintiffs

registered their foreign judgment in the Circuit Court of St. Louis County on July 27, 2009 and

in the Circuit Court of the City of St. Louis on August 3, 2009. The last prior revival of the

Judgment occurred on August 3, 2009 when Plaintiffs registered the Judgment in the Circuit of

St. Louis City. This Motion for Revival of Judgment was filed on May 14, 2019 (ECF No. 24).

Thus, the Court holds that the Motion for Revival of Judgment was timely because it was filed

within ten years of the last registry and revival of Judgment. See Missouri Supreme Court Rule

74.09; R.S. Mo. §516.350; 28 U.S.C. §1963; Stanfordv. Utley, 341F.2d265, 267-71 (8th Cir.

1965).


         Accordingly,

         IT IS HEREBY ORDERED that Plaintiffs' Motion for Revival of Judgment. (ECF No.

24) is GRANTED.




1
  28 U.S.C. §1963 provides: "A judgment in an action for the recovery of money or property
entered in any court of appeals, district court, bankruptcy court, or in the Court of International
Trade may be registered by filing a certified copy of the judgment in any other district or, with
respect to the Court of International Trade, in any judicial district, when the judgment has
become final by appeal or expiration of the time for appeal or when ordered by the court that
entered the judgment for good cause shown. Such a judgment entered in favor of the United
States may be so registered any time after judgment is entered. A judgment so registered shall
have the same effect as a judgment of the district court of the district where registered and may
be enforced in like manner."
                                                   3
Dated thisf6_th day of January, 2020.




                                        UNITED STATES DISTRICT JUDGE




                                        4
